Citation Nr: 1703337	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  07-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a hysterectomy with unilateral oophorectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This matter was previously remanded by the Board for a hearing in March 2013 and April 2016.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2016.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2005 VA examination did not provide an opinion as to whether it is at least as likely as not that the Veteran's hysterectomy and unilateral oophorectomy was caused by or related to service.  Another VA examination was scheduled in July 2009, but, per a February 2010 e-mail, the Veteran did not appear.  The Veteran has not offered any explanation for her absence, and has not requested to reschedule the examination.  The Board notes that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran also has an obligation to assist in the adjudication of a claim.  The Veteran must be prepared to meet her obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting a claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  However, a different response is warranted when the Veteran does not appear at a scheduled VA examination for good cause.  38 C.F.R. § 3.655(a).  

The Board notes that in March 2016, the Veteran asserted that she never received notification of a scheduled VA hearing because the notice had been sent to an old address.  The address to which the hearing notice was sent is the same as the address on file with the VA Medical Center that attempted to schedule her July 2009 examination, as indicated by the February 2010 e-mail.  It is not clear from the record when the Veteran moved.  The Veteran clearly indicated that the address in question was accurate in her January 2007 VA Form 9, but the record does not contain a response from the Veteran to any of the letters sent to that address since then.  As noted above, the Veteran asserted that the address was no longer accurate in March 2016.  

The long period of time between the attempt to schedule the examination and the assertion that the address was inaccurate weighs in favor of a finding that the Veteran was not informed of the VA examination at the correct address.  The Veteran's detailed hearing testimony without any indication that she was aware that she had missed her scheduled VA examination weighs in favor of a finding that she remained unaware of the missed examination, or of the contents of the July 2010 Supplemental Statement of the Case (SSOC), which denied her claim due to a failure to appear at the examination.  In this case, the Veteran's hearing testimony has also provided competent lay testimony of ongoing symptoms of intermittent uterine/breakthrough bleeding and pelvic pain since service.  This additional evidence also weighs in favor of a new examination as it is not specifically discussed in the August 2005 VA examination of record, and would be grounds for a new medical opinion even if the Veteran had attended the 2009 examination.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, then the issue will be resolved in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving reasonable doubt in favor of the Veteran, the Board will find that it is at least as likely as not that the Veteran did not receive notice of the examination that she missed, and remand this claim to schedule a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner.  Notice of the scheduled examination should be documented of record, and should be sent to the Veteran's correct address of record as verified by the Veteran.  After reviewing the claims file, the examiner is asked to identify the nature and etiology of all current residuals of the Veteran's hysterectomy with unilateral oophorectomy, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hysterectomy with unilateral oophorectomy was caused by or is otherwise related to service, to include in-service cervical polyps.  

Any opinion offered must be supported by a complete rationale.  The examiner is to specifically discuss the Veteran's hearing testimony that she has experienced intermittent uterine/breakthrough bleeding and pelvic pain since service.

2.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655.     

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




